                        Case 18-12773-BLS   Doc 9   Filed 12/13/18   Page 1 of 4



                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

In re:                                              Chapter 11

INTERTOUCH HOLDINGS LLC,                            Case No. 18-12772 (BLS)

                              Debtor.


In re:                                              Chapter 11

INTERTOUCH TOPCO LLC,                               Case No. 18-12773 (BLS)

                              Debtor.


  MOTION REQUESTING AN ORDER SHORTENING NOTICE PERIODS FOR AND
 SCHEDULING EXPEDITED HEARING ON GATE WORLDWIDE HOLDINGS LLC’S
   (I) EMERGENCY MOTION TO DISMISS THE DEBTORS’ CHAPTER 11 CASES
   PURSUANT TO § 1112(b) OF THE BANKRUPTCY CODE AND/OR TO ABSTAIN
   PURSUANT TO § 305(a) OF THE BANKRUPTCY CODE AND (II) EMERGENCY
       MOTION FOR ENTRY OF AN ORDER GRANTING RELIEF FROM THE
               AUTOMATIC STAY PURSUANT TO SECTIONS
                362(d) AND (f) OF THE BANKRUPTCY CODE

             Gate Worldwide Holdings LLC (“GWH”) having filed its (i) Emergency Motion to

Dismiss the Debtors’ Chapter 11 Cases Pursuant to § 1112(b) of the Bankruptcy Code and/or to

Abstain Pursuant to § 305 of the Bankruptcy Code (the “Motion to Dismiss”); and

(ii) Emergency Motion for Entry of an Order Granting Relief from the Automatic State Pursuant

to Section 362(d) and (f) of the Bankruptcy Code (the “Motion for Stay Relief” and together with

the Motion to Dismiss, the “Motions”) hereby moves this Court (the “Motion to Shorten”),

pursuant to sections 105(a) and 362(f) of the Bankruptcy Code, Rules 2002-1(a)(ii) and 9006-1

of the Local Rules of Bankruptcy Practice and Procedure for the United States Bankruptcy Court

for the District of Delaware (the “Local Rules”), for an entry of an order shortening the notice

periods for the Motions and scheduling a hearing on the Motions so that the Motions may be




27527995.2 12/13/2018
                        Case 18-12773-BLS        Doc 9       Filed 12/13/18   Page 2 of 4



heard by the Court on December 19, 2018, or the earliest date after December 19, 2018 available

on the Court’s calendar, at whatever time the Court may have availability (the “Emergency

Hearing”) and requiring that objections to the relief requested in the Motions be filed and served

on counsel to GWH on or before the date that is two business days prior to the Emergency

Hearing by 4:00 p.m. In support of this Motion to Shorten, GWH respectfully represents as

follows:

             1.         Bankruptcy Rule 2002(a)(4) requires that a motion to dismiss a chapter 11 case be

served by mail at least twenty-one (21) days prior to the hearing date on such motion. See Fed.

R. Bankr. P. 2002(a)(4). Bankruptcy Rule 9006(c), however, provides that when an act is

required to be done within a specified time by the Bankruptcy Rules, “the court for cause shown

may in its discretion with or without motion or notice order the period reduced.” Fed. R. Bankr.

P. 2002(a)(4). Additionally, Local Rule 9006-1(e) allows a party to request shortened notice for

a hearing on any motion upon written request specifying the exigencies supporting the requested

relief. See Del. Bankr. L.R. 9006-1(e).

             2.         Local Rules generally require all motions to be heard during omnibus hearings,

unless the Court directs otherwise. See Del. Bankr. L.R. 2002-1(a)(i). The Debtors have not

sought omnibus hearing dates in their cases. However, Local Rules allow motions to be heard at

a special or emergency hearing, at the request of a party in interest. See Del. Bankr. L.R. 2002-

1(a)(i) (“In any chapter 11 case, the Court may, sua sponte or upon request of a party in interest,

schedule a special or emergency hearing date in a case for a specific motion or other issues such

as a discovery dispute.”).

             3.         Exigencies exist which justify scheduling an emergency hearing and shortening

notice regarding the Motion to Dismiss the chapter 11 cases (the “Bankruptcy Cases”) filed by



                                                         2
27527995.2 12/13/2018
                        Case 18-12773-BLS         Doc 9       Filed 12/13/18   Page 3 of 4



interTouch Topco, LLC (“Topco”), Case Number 18-12773 and interTouch Holdings, LLC,

Case Number 18-12772 (“interTouch” and together with Topco, the “Debtors”) and the Motion

for Stay Relief. The Motion to Dismiss is premised primarily (though not exclusively) on the

Bankruptcy Cases being bad faith filings. The Debtors’ bad faith is demonstrated by nearly

every indicia of bad faith that courts have identified: The Debtors have few creditors and fewer

assets; the Debtors have no employees or ongoing operations; the Bankruptcy Cases were filed

on the eve of the entry of an order by the Supreme Court of the State of New York, County of

New York (the “New York Court”) confirming the sale of Topco’s 100% membership interest in

interTouch; the Debtors have no significant cash or income; the Debtors can provide no evidence

regarding their prospect of reorganizing; and there is no possibility of reorganization.

             4.         In the Motion for Stay Relief, GWH seeks entry of an order granting it relief from

the automatic stay pursuant to sections 365(d) and (f) of the Bankruptcy Code so that (i) the

Order Confirming Sale of interTouch Holdings, LLC (the “Sale Order”) may be entered in the

New York Action; and (ii) in accord with the Sale Order, the sole asset of Topco—its 100%

ownership interest in interTouch—may be transferred to GWH.                       As a practical matter,

consideration of the Motion for Stay Relief will require consideration of the issues raised in the

Motion to Dismiss.

             5.         Given the purpose and effect of the relief sought in the Motions, and the necessity

of obtaining such immediate relief, ample cause exists to justify shortening the notice periods

and objection deadlines for the Motions.               Furthermore, in order to mitigate any potential

prejudice resulting from these shortened notice and objection periods, GWH will serve the

Motions by either hand delivery or overnight mail on all parties requesting notice in these cases,

and by electronic mail to the Debtors and United States Trustee.



                                                          3
27527995.2 12/13/2018
                        Case 18-12773-BLS       Doc 9       Filed 12/13/18   Page 4 of 4



             6.         Accordingly, based on the foregoing, GWH respectfully requests that the Court

(a) schedule the Emergency Hearing for December 19, 2018, or the earliest date after December

19, 2018 available on the Court’s calendar, at whatever time the Court may have availability, and

(b) shorten notice of the Motions so that they are heard at the Emergency Hearing, and (c)

require objections to the relief requested in the Motions to be filed and served on counsel to

GWH on or before the date that is two business days prior to the Emergency Hearing by 4:00

p.m.

Dated: December 13, 2018                            SAUL EWING ARNSTEIN & LEHR LLP


                                                    /s/ Lucian B. Murley
                                                    Lucian B. Murley (DE Bar No. 4892)
                                                    1201 North Market Street, Suite 2300
                                                    P.O. Box 1266
                                                    Wilmington, DE 19899
                                                    Telephone: (302) 421-6898
                                                    Facsimile: (302) 421-5864
                                                    luke.murley@saul.com

                                                    -and

                                                    Joseph L. Clasen
                                                    Patrick M. Birney
                                                    Ian T. Clarke-Fisher
                                                    Andrew A. DePeau
                                                    ROBINSON & COLE LLP
                                                    666 Third Avenue
                                                    New York, New York 10017
                                                    Telephone: (212) 451-2900
                                                    jclasen@rc.com
                                                    iclarke-fisher@rc.com

                                                    Counsel for Gate Worldwide Holdings LLC




                                                        4
27527995.2 12/13/2018
